Citation Nr: 1419852	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-33 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral neuropathy, diabetic retinopathy, and erectile dysfunction, to include as secondary to diabetes mellitus, type 2.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 and a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran was scheduled to testify at a Travel Board hearing in April 2014; however, he cancelled his hearing request.


FINDING OF FACT

Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal in signed correspondence received by the Board in April 2014.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for diabetes mellitus, type 2 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for hypertension, to include as secondary to diabetes mellitus, type 2 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for peripheral neuropathy, diabetic retinopathy, and erectile dysfunction, to include as secondary to diabetes mellitus, type 2 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In signed correspondence received in April 2014, the Veteran expressed his intent to withdraw the issues of entitlement to service connection for diabetes, type 2; and entitlement to service connection for hypertension, diabetic retinopathy, peripheral neuropathy, and erectile dysfunction as secondary to diabetes, type 2.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.

ORDER

The appeal for service connection for diabetes mellitus, type 2 is dismissed.

The appeal for service connection for hypertension, to include as secondary to diabetes mellitus, type 2 is dismissed.

The appeal for service connection for peripheral neuropathy, diabetic retinopathy, and erectile dysfunction, to include as secondary to diabetes mellitus, type 2 is dismissed.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


